Citation Nr: 1419652	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Detroit, Michigan.  The RO granted service connection for PTSD and assigned an initial 30 percent evaluation therefor, effective November 16, 2009.  The Veteran seeks a higher rating.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing held at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Veteran has alleged in his April 2013 substantive appeal (Form 9) that he is unable to work due to his medication and all of the symptoms that he experiences.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that - with the exception of VA treatment records dated from August 2010 to June 2013 and the transcript of the March 2014 hearing - they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Additionally, the Board notes that a March 2014 Support Letter was submitted with waiver of review by the agency of original jurisdiction (AOJ).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

With respect to the need for a medical examination, the Board notes that the Veteran last underwent a VA PTSD examination, for service connection compensation purposes, in May 2010.  Since that time the record, to include in testimony offered at the hearing in March 2014, reflects that his condition may have worsened.  Under the circumstances, another examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (2012) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).  Additionally, the record shows that the Veteran carries multiple diagnoses in addition to this PTSD - including major depression, depression related to chronic pain, generalized anxiety, alcohol abuse, multifactoral insomnia (perhaps due to PTSD or medications), and sleep apnea.  These other psychiatric and sleep conditions may, or may not, manifest in symptomatology which overlaps with his PTSD.  Accordingly, a medical examination is needed to determine the nature and severity of his PTSD and to differentiate, to the extent possible, between manifestations of his PTSD and manifestations of his other psychiatric and sleep conditions. 

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the Veteran indicated in his April 2013 Form 9 that he is unable to work due to his medication, and he reiterated his employment difficulties at the March 2014 hearing.  Given the Veteran's alleged post-retirement employment difficulties, the Board finds that remand is necessary.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and provided an opportunity to identify any outstanding treatment records referable to such claim.  Furthermore, an opinion regarding whether his service-connected render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran has reported that he was treated for PTSD at the Pontiac Vet Center in Pontiac, Michigan.  Although the claims file contains progress notes from the VA Pontiac Community Based Outpatient Clinic (CBOC) in Pontiac, Michigan, it does not appear from the available evidence that any efforts have been made to obtain a complete copy of all relevant records in the possession of the Pontiac Vet Center.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Records of the Veteran's mental health treatment through the Detroit, Michigan VA Medical Center (VAMC) and the Pontiac CBOC were last procured for association with the claims file in June 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VCAA notice letter to the Veteran and his or her representative notifying them of the information and evidence necessary to substantiate a claim for TDIU, to include on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Pontiac Vet Center, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Detroit VAMC and Pontiac CBOC, since June 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination for purposes of evaluating the nature and current severity of his service-connected PTSD, and to obtain an opinion as to whether his service-connected disabilities render him unable to obtain and retain substantially gainful employment.  The claims file must be made available to the examiner, and the examiner should indicate in the report of the examination that the claims file has been reviewed.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected PTSD.  Also, to the extent possible, the examiner should differentiate the Veteran's PTSD symptoms from those resulting from any non-service-connected psychiatric or sleep conditions.  The examiner should specifically address the impact PTSD has on the Veteran's social and occupational functioning, and assign a Global Assessment of Functioning (GAF) score and explain the basis for that finding.

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., PTSD and other service-connected disabilities), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

If consultation with one or more specialists (e.g., a sleep specialist) is deemed necessary, that should be accomplished.  A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his or her representative, and afford them an opportunity to respond.

After the Veteran and his or her representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




